Citation Nr: 1317490	
Decision Date: 05/29/13    Archive Date: 06/06/13

DOCKET NO.  10-31 660A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 60 percent for a lumbar spine disability.

2.  Entitlement to an initial evaluation in excess of 10 percent prior to November 29, 2011 for radiculopathy of the bilateral lower extremities, as secondary to a lumbar spine disability, and in excess of 20 percent thereafter.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1975 to April 1979.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied entitlement to an evaluation in excess of 60 percent for a lumbar spine disability and denied increased ratings in excess of 10 percent for left and right radiculopathy of the lower bilateral legs.

During the pendency of the appeal, in a November 2012 rating decision, the RO assigned an increased evaluation of 20 percent effective November 29, 2011 for the Veteran's radiculopathy of the bilateral lower extremities.  With respect to increased ratings, the United States Court of Appeals for Veterans Claims (Court) has held that on a claim for an original or increased rating, the appellant will generally be presumed to be seeking the maximum benefit allowed by law or regulations, and it follows that such a claim remains in controversy where less than the maximum benefit is allowed.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The case was brought before the Board in July 2011, at which time the claims were remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his appeal, to include obtaining treatment records and affording the Veteran new VA examinations.  The Veteran's most recent VA treatment records were obtained and associated with the claims file.  The Veteran was afforded a VA examination in November 2011 for his claims.  Therefore, the Board finds that there has been substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).





FINDINGS OF FACT

1.  The Veteran's lumbar spine disability has been manifested by limitation of motion with pain; there is no evidence of ankylosis.

2.  Throughout the appeal the Veteran's radiculopathy of the bilateral lower extremities has been manifested by moderate incomplete paralysis.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 60 percent for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.71a, Diagnostic Code 5243 (2012).

2.  As of March 30, 2007 the Veteran's radiculopathy of the bilateral lower extremities warrants an evaluation of 20 percent, but no higher.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.124a, Diagnostic Code 8520 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to review the entire record, the Board does not have to discuss each piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2012).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

The notice requirements were met in this case by a letter sent to the Veteran in April 2007.  This letter advised the Veteran of the information necessary to substantiate his claims and of his and VA's respective obligations for obtaining specified types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  This letter also advised the Veteran of how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).; see also Goodwin v. Peake, 22 Vet. App. 128, 136 (2008) (holding that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been proven and thus section 5103(a) notice is no longer required because the purpose that the notice is intended to serve has been fulfilled).

The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claim, and has in fact provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was done in this case.

The Veteran's service treatment records and VA treatment records are in the file.  The VA has also obtained private treatment records and associated them with the claims file.  The Veteran has not indicated that there are any additional outstanding records to be obtained.  As such, the Board finds the duty to assist with obtaining medical records has been satisfied.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).

The Veteran was afforded a VA medical examination in November 2011 to determine the severity of his service-connected disabilities.  This opinion was rendered by a medical professional following a thorough examination and interview of the Veteran and review of the claims file.  The examiner obtained an accurate history.  The examiner provided a detailed conclusion for the conclusions that were reached.  

There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disorders since he was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  Therefore, the Board finds that the examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In light of the foregoing, all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.
Increased Rating

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  In Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Lumbar Spine Disability

The Veteran contends that his lumbar spine disability warrants an evaluation in excess of 60 percent.  For the reasons that follow, the Board finds that an increased evaluation is not warranted.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.

The Veteran's lumbar spine disability has been rated as 60 percent disabling under the General Rating Formula for Diseases and Injuries of the Spine, 38 C.F.R. § 4.71a, Diagnostic Code 5243.  He is already receiving the highest rating available for intervertebral disc syndrome.  However, under the General Rating Formula the only higher rating available is 100 percent, which is awarded for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a.

Note (1):  Evaluate any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2):  (See also Plate V.)  For VA compensation purposes, normal forward flexion of the lumbar spine is zero to 45 degrees, extension is zero to 45 degrees, and left and right lateral rotation are zero to 45 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the lumbar spine is 340 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire lumbar spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6):  Separately evaluate disability of the thoracolumbar and lumbar spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

At his January 2008 VA examination the Veteran had lumbar flexion to 50 degrees, with pain beginning at 10 degrees.  He had extension, with pain, to 15 degrees.  He had left and right lateral flexion and lateral rotation limited to 20 degrees, with pain.  There was no additional loss of motion on repetitive testing.

The Veteran was most recently afforded a VA examination in November 2011.  On range of motion testing the Veteran had flexion limited to 30 degrees and extension limited to 10 degrees.  He had right and left lateral flexion to 15 degrees, right rotation to 10 degrees, and left rotation to 20 degrees, all with pain.  There was no change in degree of motion upon repetitive testing.  

November 2006 x-rays showed extensive surgical changes involving the lumbar spine.  There was demineralization consistent with degenerative osteoarthritis.  The Veteran was afforded a VA examination in January 2008.  He reported dull, sharp pain in his lumbar spine although he was currently taking pain medications.  He could not walk or stand for long periods of time, run, climb, or lift more than 15 pounds.  He reported weekly flare ups of pain.  There was no evidence of incapacitating episodes in the previous 12 months.

In a March 2010 VA treatment record the Veteran was seen for complaints of lower back pain.  At his July 2010 VA examination the Veteran reported multiple lumbar spine surgeries including a spinal cord implant in 2006.  He was taking medications to help control his pain, but he was not satisfied with the results.  He reported that he needed help from his wife with activities of daily living, including getting dressed and bathing.  See also July 2010 statement regarding inability to drive, prepare meals, get out of bed, and other activities of daily living.

The examiner noted the Veteran walked with significant difficulty with the help of a cane.  He also had difficulty sitting on the examining table.  

At his November 2011 VA examination the Veteran reported that his lumbar spine pain was 5/10 in severity and it was aggravated by walking and with prolonged sitting.  He reported taking various pain medications to help with his symptoms.  He had not required physician prescribed bed rest during the past year.  He reported using a cane for ambulation and occasionally wearing a back brace.  

The Board finds that the Veteran's lumbar spine disability is appropriately rated as 60 percent disabling.  In this regard, there is no evidence of unfavorable ankylosis of the entire spine, which could warrant a higher evaluation.

The Board has considered the requirement of 38 C.F.R. § 4.3 to resolve any reasonable doubt regarding the level of the Veteran's disability in his favor.  However, the objective medical evidence and the Veteran's statements regarding his symptomatology show disability that more nearly approximates assignment of a 60 percent rating during this period.  See 38 C.F.R. § 4.7.
As noted above, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca, supra.  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  At his January 2008 VA examination the Veteran reported a history of fatigue, stiffness, weakness, and pain.  At his November 2011 VA examination he did not have fatigue or additional pain on repetitive testing.  There is no evidence that there is additional functional loss beyond what is reflected in the range of motion measurements.

Finally, the Board has considered whether a separate evaluation for a neurological disability is warranted.  At his January 2008 VA examination he denied urinary or fecal problems, although he later reported urinary problems.  See e.g., May 2009 Notice of Disagreement.  In a December 2012 rating decision the Veteran was granted service connection for a bladder condition, as secondary to his lumbar spine disability.  The Veteran has not disagreed with the assigned disability ratings or the effective dates.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection.)  Therefore, this matter is considered resolved and is not in appellate status.  Thus, the Board finds that a separate evaluation for neurological disability is not warranted with respect to the present appeal.

The Board acknowledges the Veteran's and his family's statements that his lumbar spine disability has worsened and an increased disability evaluation is warranted.  As noted, the Veteran is competent to report matters of which he has personal knowledge, such as pain and limitation of motion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  Since the allegations of these particular symptoms appear to be uncontradicted, even by medical findings of record, the Board also finds them to be credible and, thus, probative.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Rucker v. Brown, 10 Vet. App. 67 (1997) (indicating his competency to make these proclamations must be distinguished from the weight and credibility of his lay testimony, which are factual determinations going to the ultimate probative value of this evidence).

However, as a layman, the Veteran is not further competent to provide a probative opinion on a medical matter, especially the severity of his lumbar spine disability in relation to the applicable rating criteria.  The VA compensation examiner conducted objective range of motion testing and reported the Veteran's subjective complaints.  The rating criteria determination is multi-factorial, not just predicated on lay statements and other testimony, rather, all of the relevant medical and other evidence.  The Federal Circuit Court has recognized the Board's 'authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence.'  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997). 

In light of the above, the Board finds that the Veteran is not entitled to an evaluation in excess of 60 percent for his service-connected lumbar spine disability at any point during the appeal period.  See Hart, supra.  The Board has considered whether the benefit of the doubt rule applies the Veteran's appeal.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  However, a preponderance of the evidence is against a higher evaluation; thus, this rule does not apply and the claim for an increased evaluation must be denied.

Radiculopathy of the Bilateral Lower Extremities

The Veteran contends that his radiculopathy of the bilateral lower extremities, as secondary to his service-connected lumbar spine disability, warrants an evaluation in excess of 10 percent prior to November 29, 2011 and in excess of 20 percent thereafter.  The Board finds that an award of 20 percent, but no higher, is warranted as of March 30, 2007, the date the Veteran's initial increased rating claim was filed.

The Veteran's radiculopathy of the bilateral lower extremities has been rated under 38 C.F.R. § 4.124a, Diagnostic Code 8599-8529.  His specific diagnoses are not listed in the Rating Schedule.  Therefore, the RO assigned Diagnostic Code 8599 pursuant to 38 C.F.R. § 4.27 which provides that unlisted disabilities requiring rating by analogy will be coded first by the numbers of the most closely related body part and '99.'  See 38 C.F.R. § 4.20.  The RO determined that the most closely analogous Diagnostic Code is 38 C.F.R. § 4.124a, Diagnostic Code 8520 for paralysis of the sciatic nerve.

Under this Diagnostic Code a 20 percent evaluation is warranted for moderate incomplete paralysis and a 40 percent evaluation is warranted for moderately severe incomplete paralysis.  A 40 percent evaluation is warranted for severe incomplete paralysis, with marked muscular atrophy.  An 80 percent evaluation is warranted where there is complete paralysis; the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a.

At his January 2008 VA examination the Veteran reported dull and sharp pain that radiated from his lumbar spine to his legs.  He also reported he had to drag his right foot because he could not lift it up.  He had decreased light touch sensation to the bilateral lower extremities.

In a March 2010 VA treatment record the Veteran reported he sometimes had shooting pain in his lower extremities, as secondary to his lumbar spine.  At his July 2010 VA examination the Veteran reported pain which radiated down his legs, more on the right than the left, which went all the way to his toes.

At his most recent VA examination in November 2011 the Veteran reported pain which radiated down both of his legs to his feet.  The examiner noted overall decreased sensation in the right lower extremity below the knee compared to the left side.  

The Veteran has argued he has complete paralysis of the left foot and that it dangles.  See May 2009 Notice of Disagreement.  While foot dangle and drop is one symptom of complete paralysis, which can warrant a higher rating, there must also be no active movement possible of muscles below the knee, and weakened flexion.  There is no objective evidence of complete paralysis of either leg on examination.
Accordingly, the Board finds that the Veteran's radiculopathy of the bilateral lower extremities is appropriately rated as 20 percent disabling.  There is no evidence his radiculopathy is classified as moderately severe, or severe with muscle atrophy, or that he has complete paralysis, which could warrant a higher rating.

The Board has considered the requirement of 38 C.F.R. § 4.3 to resolve any reasonable doubt regarding the level of the Veteran's disability in his favor.  The Board concludes that the objective medical evidence and the Veteran's statements regarding his symptomatology show disability that warrants the assignment of a 20 percent rating as of March 30, 2007, the date his claim for an increased rating was filed.  As the Veteran's bilateral leg pain complaints have been consistent throughout the appeal period, a 20 percent evaluation as of March 30, 2007 is appropriate.  See 38 C.F.R. § 4.7.

The Board has also considered the statements of the Veteran and his family in support of his claim.  See June 2007 statements.  The Veteran and his family, as laymen, are competent to report on that as to which they have personal knowledge, such as complaints of pain, and inability to perform activities of daily living.  See Jandreau, supra.; Barr, supra; C.F.R. § 3.159(a)(2).  Since the allegations of these particular symptoms appear to be uncontradicted, even by medical findings of record, the Board also finds them to be credible and, thus, probative.  See Buchanan, supra.; Rucker, supra.

However, as laymen, without the appropriate medical training and expertise, the Veteran and his family are not further competent to provide a probative opinion on a medical matter, especially the severity of his radiculopathy of the bilateral lower extremities in relation to the applicable rating criteria.  An examiner takes into consideration the Veteran's subjective complaints and objective nerve testing results in determining the overall severity of his radiculopathy.  This determination is multi-factorial, not just predicated on lay statements and other testimony, rather, all of the relevant medical and other evidence.  The Federal Circuit has recognized the Board's 'authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence.'  Madden, supra. 
\In light of the above, the Board finds that the Veteran is entitled to a 20 percent evaluation, but no higher, as of March 30, 2007 for his service-connected radiculopathy of the bilateral lower extremities.  See Fenderson, supra.  The Board has considered whether the benefit of the doubt rule applies the Veteran's appeal.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert, supra.  However, a preponderance of the evidence is against a higher evaluation; thus, this rule does not apply and the claim for an increased evaluation must be denied.

Extra-Schedular Consideration

There is no evidence of exceptional or unusual circumstances to warrant referring this claim for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1).  The Court has clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a determination of whether the evidence presents such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, there must be a determination of whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms".  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating under 38 C.F.R. § 3.321(b)(1).

The Board finds no such evidence in this particular instance, however.  The Veteran's complaints related to his lumbar spine and radiculopathy are considered under the appropriate diagnostic code.  His primary symptoms are pain, limitation of motion, unsteadiness, and leg dragging.  But all of his symptoms are accounted for in the regular schedular rating criteria.  According to 38 C.F.R. § 4.1, generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  Indeed, in Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993), the Court reiterated this, noting the disability rating, itself, is recognition that industrial capabilities are impaired.

As the assigned schedular evaluation for the service-connected disabilities is adequate, referral for an extra-schedular rating is unnecessary.  Thun, supra.  Furthermore, there is no evidence of any exceptional or unusual circumstances, such as frequent hospitalizations, suggesting he is not adequately compensated for this disability by the regular Rating Schedule.  Extra-schedular referral is not warranted under the circumstances presented.  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).


ORDER

Entitlement to an evaluation in excess of 60 percent for a lumbar spine disorder is denied.

Entitlement to an evaluation of 20 percent, but no higher, for radiculopathy of the bilateral lower extremities is granted, effective March 30, 2007, subject to the applicable regulatory provisions governing payment of monetary awards.



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


